Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 1 of 64




                                                                 DA01291
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 2 of 64




                                                                 DA01292
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 3 of 64




                                                                 DA01293
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 4 of 64




                                                                 DA01294
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 5 of 64




                                                                 DA01295
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 6 of 64




                                                                 DA01296
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 7 of 64




                                                                 DA01297
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 8 of 64




                                                                 DA01298
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 9 of 64




                                                                 DA01299
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 10 of 64




                                                                  DA01300
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 11 of 64




                                                                  DA01301
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 12 of 64




                                                                  DA01302
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 13 of 64




                                                                  DA01303
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 14 of 64




                                                                  DA01304
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 15 of 64




                                                                  DA01305
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 16 of 64




                                                                  DA01306
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 17 of 64




                                                                  DA01307
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 18 of 64




                                                                  DA01308
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 19 of 64




                                                                  DA01309
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 20 of 64




                                                                  DA01310
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 21 of 64




                                                                  DA01311
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 22 of 64




                                                                  DA01312
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 23 of 64




                                                                  DA01313
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 24 of 64




                                                                  DA01314
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 25 of 64




                                                                  DA01315
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 26 of 64




                                                                  DA01316
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 27 of 64




                                                                  DA01317
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 28 of 64




                                                                  DA01318
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 29 of 64




                                                                  DA01319
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 30 of 64




          EXHIBIT 61




                                                                  DA01320
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 31 of 64




                                                                  DA01321
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 32 of 64




                                                                  DA01322
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 33 of 64




                                                                  DA01323
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 34 of 64




                                                                  DA01324
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 35 of 64




                                                                  DA01325
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 36 of 64




                                                                  DA01326
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 37 of 64




                                                                  DA01327
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 38 of 64




                                                                  DA01328
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 39 of 64




                                                                  DA01329
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 40 of 64




                                                                  DA01330
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 41 of 64




                                                                  DA01331
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 42 of 64




                                                                  DA01332
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 43 of 64




                                                                  DA01333
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 44 of 64




                                                                  DA01334
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 45 of 64




                                                                  DA01335
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 46 of 64




                                                                  DA01336
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 47 of 64




                                                                  DA01337
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 48 of 64




                                                                  DA01338
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 49 of 64




                                                                  DA01339
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 50 of 64




                                                                  DA01340
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 51 of 64




                                                                  DA01341
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 52 of 64




                                                                  DA01342
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 53 of 64




                                                                  DA01343
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 54 of 64




                                                                  DA01344
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 55 of 64




                                                                  DA01345
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 56 of 64




                                                                  DA01346
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 57 of 64




                                                                  DA01347
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 58 of 64




                                                                  DA01348
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 59 of 64




                                                                  DA01349
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 60 of 64




                                                                  DA01350
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 61 of 64




                                                                  DA01351
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 62 of 64




                                                                  DA01352
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 63 of 64




                                                                  DA01353
Case 19-11781-LSS   Doc 372-20   Filed 12/05/19   Page 64 of 64




                                                                  DA01354
